DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/21/2022 has been entered.  Claims 1-4, 6-9, and 11-14 are pending. Claims 1-4, 6-9, and 11-14 are currently rejected.
	The claim objection to claims 1 and 11 have been withdrawn in view of the amendment to the claims. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-9, and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over by Nemeth et al. (US 2020/0145143 A1) in view of Liu et al. (US 2021/0376987 A1).
Regarding claim 1:
Nemeth discloses a method of transmitting uplink control information by a user equipment 
(UE) (Fig. 1, 110), the method comprising:  configuring, by the UE, a first hybrid automatic repeat request-acknowledgement (HARQ-ACK) codebook and a second HARQ-ACK codebook simultaneously (Fig. 2, HARQ codebook for sub-slot N and HARQ codebook for sub-slot N+1; Para. [0030]); receiving, by the UE, first physical uplink control channel (PUCCH) resource set information corresponding to the first HARQ-ACK codebook and a second PUCCH resource set information corresponding to the second HARQ codebook (Para. [0029], [0030], and [0034]); receiving, by the UE, subslot related indication information (Para. [0031], K1 value);  receiving, by the UE, a physical downlink shared channel (PDSCH) (Par.a [0028]; and  in response to the reception of the PDSCH,  transmitting, by the UE, uplink control information comprising HARQ feedback information based on the subslot related indication information using an PUCCH resource, wherein the PUCCH resource is determined from one of the first PUCCH resource set information and the second PUCCH resource set information (Para. [0028]-[0031], and [0037]-[0042]).
Nemeth does not disclose wherein the PDSCH is associated with a PDSCH group identity (ID), and wherein the PDSCH group ID is used for the transmission of the uplink control information comprising the HARQ feedback information.
Liu teaches a PDSCH is associated with a PDSCH group identity (ID), and wherein the PDSCH group ID is used for the transmission of uplink control information comprising HARQ feedback 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Nemeth in view of Liu to include the feature that the PDSCH is associated with a PDSCH group identity (ID), and wherein the PDSCH group ID is used for the transmission of the uplink control information comprising the HARQ feedback information, in order to optimize PUCCH resource configurations of uplink control information transmission for different service types that may, e.g., require different levels of delay sensitivities. 
 	Regarding claim 2:
Nemeth further discloses wherein the subslot related indication information is received through higher layer signaling or downlink control information (DCI) (Para. [0028]). 
 	Regarding claim 3:
Nemeth further wherein the transmission of the uplink control information is associated with a control resource set (CORESET) for a downlink control information (DCI) (Para. [0028], PUCCH resources scheduled by a DCI; a DCI requires control resource set for carrying the DCI).
 	Regarding claim 4:
Nemeth further discloses wherein the one of the first PUCCH resource set information and the second PUCCH resource set information includes information of the number of subslots configured within one slot (Para. [0031]). 
	Regarding claims 6-9 and 11-14:
	Claims 6-9 and 11-14 are directed to features similar to those recited by claims 1-4.  The same portions of the cited prior art and rationales set forth in the rejections of claims 1-4 also apply to the relevant features of claims 6-9 and 11-14, respectively. 	

Response to Arguments
Applicant’s arguments with respect to rejections of claims 1-4, 6-9, and 11-14 under 35 U.S.C. 102 and Nemeth have been considered but are moot in view of the new ground of rejection under 35 U.S.C. 103 based on Nemeth and Liu. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BO HUI A ZHU whose telephone number is (571)270-1086. The examiner can normally be reached Mon-Fri 10am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 5712727905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BO HUI A ZHU/Primary Examiner, Art Unit 2465